 SOUTHERNCALIFORNIAEDISON CO.203SouthernCaliforniaEdisonCompanyandLocalUnionNo. 47,InternationalBrotherhood ofElectricalWorkers,AFL-CIO-CLC. Case 21-CA-24863June 15, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn November 12, 1987, Administrative LawJudge JerroldH. Shapiro issuedthe attached deci-sion.The GeneralCounsel andthe Charging Partyfiledexceptionsand supportingbriefs.The Re-spondentfiled a briefin oppositionto the GeneralCounsel's and the ChargingParty's exceptions andcross-exceptions.The Charging Party filed a briefin responseto theRespondent's cross-exceptions.The National LaborRelations Board has delegat-ed itsauthorityin this proceedingto a three-member panel.The Boardhas considered the decision andrecordin lightof the exceptionsand briefs and hasdecided to affirm the judge's rulings,-findings,' andconclusions and toadopt his recommended Order.We adopt the judge's conclusionthat the Re-spondent did not violate Section 8(a)(5) by unilater-ally implementing its lastoffer after the partiesreached impasse in their wage reopener negotia-tionsbased on our decisioninSpeedrack,293NLRB 1054 (1989). InSpeedrackand its companioncase,Hydrologics,293 NLRB 1060 (1989),we heldthatwhenthe partieshaveterminated a contractprovisionthrough theexercise of a wage reopenerand have compliedwith the proceduralrequire-ments of Section8(d), they arefree,after the 60-day period specifiedin Section 8(d) has elapsed, toexercise all the prerogatives normally available tothem duringbargaining, namely,to strike or lockout and to implement final proposals on reopenedsubjects after impasse has been reached.In this case there is no allegationthat the 8(d) re-quirements were not met. Moreover,the evidenceindicatesthata Federal Mediationand ConciliationService commissionerparticipated in theparties'May 9,1986 bargaining session morethan 60 daysbefore theRespondent's July31 unilateral changes.We find itreasonableto infer from this that the re-quired 8(d) notification was provided by the Union,who initiated the reopening of the wage provision,more than 60 days before the Respondent's unilat-eral changes.2We also find no evidence that the parties intend-ed, after 8(d) requirements about time and noticehave been satisfied,to constrain themselves fromthe use of economic weapons or the unilateral im-plementation of proposals on which impasse hasbeen reached.ORDERThe recommended Order of theadministrativelaw judge isadoptedand the complaint is dis-missed.2 Becauseno party has raised the issue of compliance with the noticerequirementsof Sec. 8(d), Member Cracraftfinds it unnecessary to passon the issue.Lana Hill Parke,for the General Counsel.Charles G. Bakaly Jr.andKenneth E. Johnson (O'Melveny&Myers),for the Respondent.Carmen Munoz-Silva,for the Respondent.Alexander B.Cvitan (Reich, Adell & Crost),for theCharging Party.DECISIONSTA'T'EMENT OF THE CASEJERROLD H. SHAPIRO,AdministrativeLaw Judge.This proceeding in which a hearing was held on 28 July1987 is based upon an unfair labor practice charge filedby Local Union No.47, International Brotherhood ofElectricalWorkers, AFL-CIO-CLC (Union) on 29 July1986 and an amended complaint issued on24 June 1987,on behalf of the General Counsel of the National LaborRelations Board by the Board'sRegional Director forRegion 21,alleging that the Southern California EdisonCompany(Respondent)has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and (1) andSection 8(d) of the NationalLaborRelationsAct (Act).More specifically,the amended complaint alleges in sub-stance that Respondent violatedthe Actduring its 1986contract reopener wage negotiations with the Union, byrefusing to bargain about the retroactivity of its wage in-crease proposals and by unilaterally implementing itsfinalwage increase proposal without the Union's con-sent.Respondent filed an answer to the amended com-plaint denying the commission of the alleged unfair laborpractices'and, as an affirmative defense, alleging thatthe allegation concerning its unilateral change of the em-ployees' wages was barred by Section 10(b) of the Act.2'The Charging Party has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an admmistra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cit.1951).We have carefully examined the record and find no basis for re-versing the findingsWe note that the judge incorrectly stated that thenumber of days of retroactive wage increase paid in 1965 was 43 whenthe number was 105.' In its answer Respondent admits it is an employer engaged in com-merce within the meaning of Sec.2(6) and(7) of the Act and meets theNational Labor Relations Board's applicable discretionary jurisdictionalstandardRespondent also admits that the Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act.2 Sec. 10(b) of the Act provides in pertinent part that"no complaint'shall issue based upon any unfair labor practice occurring more than sixContinued295 NLRB No. 28 204DECISIONS OF THENATIONALLABOR RELATIONS BOARDUpon the entire record, from my observation of thedemeanor of the witnesses,and having considered theposthearing briefs, I make the followingFINDINGS OF FACTTHE ALLEGED UNFAIR LABOR PRACTICESA. TheEvidence1.The settingRespondent,a California corporation,is a public utilityin the.business of transmitting and selling electricity toprivate, commercial,and industrial users located in theState of California, primarily in southern California. TheUnion has been the collective-bargaining representativeof an appropriate unit of Respondent's employees since1945 and since then, as of the date of the hearing in thiscase, has negotiated 22 successive collective-bargainingcontracts with Respondent covering the employees.The collective-bargaining contract between the partiesin effect from 1 January 1984 to 31 December 1986 (the1984 Agreement) contained article XVI, entitled "Dura-tion,Termination and Renewal."ParagraphC of articleXVI of the 1984 Agreement, reads:Negotiations upon the proposed amendments orchanges of the terms of this Agreement,as set forthin the notice of desire to amend, shall begin notlater than forty (40) days prior to the expirationdate or expiration of any subsequent yearly period,and shall continue until agreement is reached, andduring said negotiations thisAgreement shallremain in full force and effect,except that duringsuch negotiations,subsequent to the expiration dateor the expiration of any subsequent yearly periodeither party on sixty (60) days' notice to the other,may terminate said Contract.Any agreementreached as a result of such negotiation with respect.to any wage change shall become effective as of theanniversary termination date of this Agreement,provided such retroactivity does not exceed sixty(60) days.Article XVI(C), as described above, was first includedin the parties'initial contract,the 1945 contract, and hasremained unchanged in all pertinent respects in each ofthe 21 successor contracts.months prior to the filing of a charge with the Board...."The 29 July1986 charge filed in this case alleges that"within the past six months" theRespondent in violation of Sec.8(a)(5) and (1) of the Act"has failed andrefused to bargain in good faith with the [Union]."It is well settled thatSec. 10(b) does not bar the Board from considering other subsequent actsunder a previously filed charge if such acts are "sufficiently related to thespecific acts alleged"in the charge and constitute "part of- the samecourse of conduct."NLRBv.Central Light&Power Co.,425 F.2d 1318,1320-1321(5 Cir.1978).Also seeFant Milling Ca,360 U.S 301 (1959),andEl Cortez Hotel Y. NLRB,390 F 2d 127(9th Cir.1968). Respondent's10(b) defense is without ment because the unilateral change in the em-ployees'wages which occurred subsequent to the Union's 29 July 1986charge was sufficiently related to the conduct alleged by that charge andconstituted part of the same course of conduct.ArticleXVI(D) of the1984 agreement allowed thesubject of wages to be reopened for negotiations for thethird year of that Agreement, and reads as follows:Either party, by a notice in writing sixty (60) daysprior to December 31, 1985, may reopen articleXII,Wages,only for the purpose of negotiatinggeneralacross-the-boardchanges in the basicstraight time rateof pay for the jobclassificationsset forth in Exhibit A. Agreement reached as aresult of such reopening shall become effective as ofJanuary 1, 1986, providing such retroactivity doesnot exceed sixty (60) days.Article XVI(D), as described above, was first included inthe parties'1953 contract and since then, except for the1980 contract,3has remained unchanged in all pertinentrespects in each of the successor contracts.ArticleVIII of the 1984 Agreement, entitled "Waiv-ers," statesin its entirety: "The waiver of any breach orcondition of this Agreement by either party does notconstitute a precedent for any further waiver of suchbreach or condition." Article VIII was first included inthe parties' initial contract, the 1945 contract, and has re-mained unchanged in eachof the21 successor contracts..2.The1945 contract negotiationsAs described supra, the 60-day retroactivity provisionwhich first appeared as part of article XVI(C) in the par-ties' initial collective-bargaining contract negotiated in1945, provided that "any agreement reached as a'resultof such negotiations with respect to any wage changeshall become effective as of the anniversary date of thisagreement,provided such retroactivity does not exceedsixty (60) days." This provision was proposed and agreedto by the parties during a 6 June 1945 bargaining session,under the following circumstances.The parties'negotiators were discussing a retroactivityprovision which had been proposed by the Union whichprovided for unlimited retroactivity, when the UnitedStatesDepartment of Labor Conciliation Service Com-missioner, Harry C. Malcolm,engaged the negotiators inthe followingdiscussion:MR. MALCOLM: . . . Why don't youlimit theseretroactivities to 60 days? If your negotiations go 60days, more than 60 days beyond the expiration date,then your retroactivity would only be 60 days; andithas a tendency in thatway tomakebothsides getin there and pitch.MR. KEETON:[union spokesman]That soundsreasonable.MR. MALCOLM: If you leave the retroactivitywide open, it will be charged, whether rightfully ornot, that you are stalling,because you know youare goingto get it back, anyway. If you don't haveit in there, the Company will be charged with stall-ing, becausetheyknow they are not going to havea The 1980 contractinstead ofthe above-described art XVI(D), con-tained a provision calling for an automatic midterm across-the-board payraise based on a rise in the Consumer Price Index. SOUTHERN CALIFORNIA EDISON CO. '205to give it back to you.So if you say that any in-crease in wages negotiated would be effective as ofthe anniversary date, provided it is not more than60 days, then you are limited to 60 days; and it hasa tendencyto helpthings move along.Itmakes fora very healthy situation. In this instance,you actual-ly have 120 days there that you could negotiate in,if you wanted to; and if you can't reach an agree-ment in 120 days,then you can'treach an agree-ment at all.MR.KENYON[Respondent spokesman]:Howwould that thing be limited,now? Show me howyou would write it, how would it read.MR. MALCOLM:Ihaveno pride ofauthorship. Iwas just giving you the idea.You can word it anyway you want to . . . "Any agreement reachedwithrespect to wages shall be retroactive to the an-niversary date of this agreement,providedsuch ret-roactivityisnotmorethan 60days."You couldmake it something like that.That's just a roughidea.MR. KENYON[Respondent spokesman]:In otherwords, if we argued on this lower line on into Juneor July,we would have60 days of retroactivityonly?MR. KEETON[union spokesman]:That's right.MR. MALCOLM:If youstarted to negotiate 60days before the anniversary date, you would have60 days after that.MR. KENYON:Without penalty?MR. MALCOLM:Without penalty.MR. KENYON:To the boys?MR. MALCOLM:Yes; and itwould havea tenden-cy tomake the two of you get out of it, and wouldeliminate the charge of stallingon bothsides. I mustsay that if you can'tnegotiate a contract in 120days,why, you don'twant a contract.That isprettywell understood.At thispointMalcolm and the parties' negotiators draft-ed the following languageto beincluded in the contract:"Any agreement reached with respect to wages shall beretroactive to the anniversary date of this agreement,provided such retroactivity does not exceed60 days."Later duringthe negotiations the parties agreed tomodify this language by substituting"become effectiveas of for "be retroactive to," a modificationwhich didnot change the essential meaning of the provision as ini-tiallydrafted bythe parties.3.The1946 contract negotiationsRespondent and the Union signed their initial collec-tive-bargaining contract on 7 March 1946,with a term of1October 1945 through 30 June1946. On 25 April 1946,during the term of that contract,the parties agreed toextend the term of the contract from 30 June 1946 to 31December 1946 and at the same time agreed upon a 7.5-percent general across-the-board wage increase retroac-tive to 1 February 1946. Under the circumstances,articleXVI(C)was not applicable to those negotiations.4.The 1947 contractnegotiationsThe firsttime, after articleXVI(C)'s retroactivity pro-visionwas placed in the 1945 contract,that the partiesdiscussed the retroactivity provision was during the 1947contract negotiations.During those negotiations, the 60-day period of retroactivity for wages ended 2 March1947. Thenegotiations began on or about 21 November1946 and the parties signed an agreement on 23 May1947, providing for wage increases retroactive to 1 Janu-ary 1947, 141 days of retroactivity.R. G. Kenyon andG. N. MacKinnon were two of the principal negotiatorsforRespondent and the Union respectively.They alsohad been negotiators for their respective parties duringthe 1945 contract negotiations when the parties adoptedCommissioner Malcolm's suggestion to incorporate the60-day retroactivity provision in article XVI(C). It istherefore a fair inference that Kenyon and MacKinnonwere well aware of the parties'intent in agreeing to in-clude that provision in the contract.During an11February 1947negotiation session, thenegotiators for both parties expressed concern about theupcoming 60-day retroactivity period which ended 2March 1947,and indicated it was important that the par-ties reach agreement on a successor contract prior tothat date, but it did not look as if this was possible.Kenyon at this point and later that day during the nego-tiations assured the Union's negotiators that Respondentwas not accusingthe Unionof stalling or dragging itsheels,whereuponMacKinnon,for the Union, andKenyon,for Respondent, had the following discussion:MR. MACKINNON:...Now, what are we goingto do about it [referring to the provision calling for60-days of retroactivity for wages]?We have a pro-vision in the agreement.As Spike said, maybe wewere wrong in 1945 or whenever it was to havesaid 60 days.We believe that is a mistake, but weare faced with it. Now,we can'twrap it up.I don'tsee how it is possible to do so.MR. KENYON:Iam not complaining about the60-day retroactivity. I am complaining about thefact that we did not start our negotiations soonenough,Imean,recognizing that 60 days.That is areasonable period of time but we could have startedsooner on our 1947 negotiations. In other words, in-stead of starting on the 21st of November we couldhave backed up into, say, October or some otherdamn time.MR. MACKINNON:[I]t is obvious to me, and Ithink to you, that we can't complete these negotia-tions on our conditions or anywhere [close to] itbefore February 28th or March the 2nd. . . . Soeither the wage rates,when we do agree uponthem, are not to be retroactive to January the 1st,orwe will have to,by mutual agreement, makesome provision for retroactivity to that date. Theonly other thing that we can do is terminate theagreement,get out from under that provision andeverything else, and then just say, "We will negoti-ate a new agreement."We will not then have that 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD60-day thing.Maybe we can come to an agreementon 90 days, or maybe we can come to an agreementon something else. I don'tknow what else to do.That is just putting it bluntly.Maybe we are nowpaying for a mistake that neither of us knew wewere making at the time we did not start negotiat-ing in October.The 11 February1987 bargaining session ended withthe following discussion about retroactivity:MR. HODGE[union negotiator]: [N]o matter whatwe try to do, no matter how we try to speed it up,we can't possibly get this thing wound up by Marchthe 2nd.So, therefore,what are we going to doabout the retroactive pay? .. .MR. KENYON:Idon't think,Jack,that is any-thing we should try to settle at twenty minutes tofive on the 11th of February, because everybodyhaving anything to do with the contract has knownthat a long time.Thathas been staring us in theface ever since November the 21st last year. We'vegot that problem to meet. . . .Idon't think weshould talk about retroactivity until we have ex-haustedeverypossibility of getting this thing set-tled. I think that's the reason we agreed to the 60days, that is, it is a coercive factor on both teams. Itkeeps peace in the family.It urges you to make adeal.MR. MACKINNON:Igrant you that. . . . Lastyear when we talked about that we said that willforce us to keep going.MR. KENYON:That's right.It compels us-MR. MACKINNON:-to try to get to an agree-ment.MR. KENYON:Yes, indeed,and it's a lot easier.MR. MACKINNON:You bet you. All right. We'llsee you in the morning then.Whenthe negotiations resumedon 12 February 1947MacKinnon,for the Union,told Respondent's negotiat-ing committee he did not see how the negotiators"during the days that remain,even with maximum utili-zation of our time and efficiency"could reach an agree-ment on a successor contract.In response Kenyon, forthe Respondent,stated:Mac, let me drop a note in here. I thought about itlast night.There is nothing inherently sacred in ret-roactive pay. The concept which we had when wesigned our contract was that sometime during thefirst 60 days we would,bothsides, be compelled toget our bridges under us and go to town and makea deal.But if for some reason we did not make adeal until after the 1st of March the concept, whichapparently is growing in some minds, that the onlything about this business which is important is theretroactive pay-I can understand how a guy mightwant it, but I am saying to you that it does not nec-essarily follow that you would then be empoweredor be in shape to just say, "to hell with our presentcontract.We aregoing to fix it so that we willmake retroactivity start when we want it, and wewant it as of this date."My feeling in the matter iswe made a cold-blooded deal which we thoughtwas a goodone. The Unionsigned it,we signed it,and we thought it was all right.Now, an attempt tospread that or to make that better, or from the pointof view of the employee a sweeter deal, it couldpossibly be interpreted as bargaining in bad faith.And myfeeling in the matter is, Mac, that we mustattempt, these two negotiating committees,to makethis deal and get the damn thing over with. .. .[A]nd I am afraid that the Union is in a bind be-cause it has a constituency which has not yet beeninformed that there are some things you can't reallypush over.During an12April 1947negotiation session the par-ties'negotiators discussed different proposals to be in-cluded in a successor contract,and when they reachedthat part of articleXVI(C)which dealt,with retroactiv-ity, had thefollowing discussion:MR. MORRELL[union negotiator]:The part weobject to is the 60-day retroactive period.We thinkthat if the contract is going to remain in full forcefor the period of time, that whatever retroactivepay should be there should be retroactive as of thedate of the contract.MR. KENYON[Respondent negotiator]:Therewas a good reason for putting in that 60 days, andthe parties agreed on it last year, and it is a logicalreason.There should be a stimulant,some kind of aprong that makesboththe negotiating parties con-scious of the need for their getting the job done.Certainly, I will say this:That if the Union says, "Itdoesn'tmake any difference how long we foolaround here with you, our retroactivity is stillgood,"we will just take you on.We won't go forthatworth a damn.That is too big an obligation.You'vegot to have some limit on the thing.You'vegot to have a fixed figure that pushes them over.Now, I'llgo with you, and I have said this before;ifwe do not now have enough time in which to le-gitimately get the contract negotiated in the 60 daysensuing the following of the termination,let's setthiswhole business ahead a little further.Let's getat it a little sooner so we can consummate it. . . . Ido think that it would be smart for us to get enoughtime in before we run into this doggone bind of theretroactive clause, so that both parties are reason-ably sure that you can consummate it, that you canmake your deal. We thought when we had threeand a half or four months that we had enough time.It is quite obvious we didn't.MR. MORRELL:This is the first year you openedthe contract.MR. KENYON:This is the first renewal,that'sright.MR. MORRELL:And it doesn't work this year.MR. KENYON:That's right.MR.MORRELL:So, therefore,itshouldbechanged in some manner. SOUTHERN CALIFORNIA EDISON CO.207MR. KENYON:That is what I say, and I am will-ing to go along with you on some kind of a change;but we can'tgo for the idea that you could allowanybody to just sit here and bull away for 90 days,120 days or for six or eight months and have nopressure on them to get the job done,Les. That isimportant.:We are askingyou to be freeright now.We are asking you to set this date effec-tive as of this contract.MR. KENYON:So far as this thing that you'retalking about now-I'm a little confused.MR. MORRELL: Retroactivity.MR. KENYON:Yes. I'm confused.Now you arediscussing this contract or this year,or do you wantto change the green book [referring to the collec-tive-bargaining contract]?MR. MORRELL:We're changing the green book.MR. KENYON: Oh.MR. MORRELL:To set this thing back to the expi-ration date.We've run into that the very first year.There is reason now. We didn'tknow at the timethiswas drafted.Thiswas never exposed.Now it isexposed..MR. KENYON: . . .Ido think...thatwe aregoing to have to set up some kind of a reasonableperiod or limitation on the amount of retroactivity,so that you do not get into the bind where some-body,has a right to just sit there and go golly-wolly, golly-wolly, ad infinitum for a year and ahalf and have no pressure on him,have nothing topush him up.Jeez, it just seems you have to have alimitation.MR. MACKINNON:Well, I hadn't intended to sayanything about this, but I am going to,because Ihave listened to this about long enough....Putyourself in the position of any Union with a 60-dayretroactive clause.Let'sassume we are not dealingwith your Company. Take some of these depart-ment stores you mentioned the other day. What inthe world would prevent the management of thosecompanies with a clause like this from sitting tightand saying to themselves,"Givenothing until thedeadline.Thenthe membership will put pressure onthe negotiating committee because of fear of loss ofback pay and force the committee to accept what-ever kind of a deal the Company wants to offer."That is precisely what happened at the steam plant.I know it and so do you.MR. KENYON:I think this,however,Les. It is adifficultproblem,but I think it is an essential prob-lem. I think it is important that there be a self stim-ulating device here that forcesbothof these peopleto get together to get the job done.See? There arepressures that the Union brings to bear upon theCompany,as you well know, and there are pres-sureswhichthe contract itself brings to bear uponthe Company,and we have tolive with them. Now,what Mac says, apparently,is that he doesn't like itwhen the Union has that pressure, because it can betranslated to mean that the employees are being eu-chred into a position where they have to take some-thing whichis lessdesirable than they are entitledto get and that they might get if you had ad infini-tum in which to argue and you could just sit thereand argue until next Christmas on this thing. To mymind, somewhere along the line, you have to have aclose-out, a termination. The fact that we guessedwrong as to how long it should be this time or itdidn'twork out right this time, I don't think thatproves that the principle is wrong.During a bargaining session on 14 April 1947 the par-ties'the feasibility of maintaining article XVI(C)'s 60-day ret-roactivity provision in the successor contract, as follows:MR. KENYON: ... [T]he other question whichwe were talking about the other day and which youthought we could discuss a little further this morn-ing was the next clause, this Duration, Terminationand Renewal. Our problem there, Les, is just this. Itsays, "Any agreement reached as a result of suchnegotiation with respect to any wage change shallbecome effective as of the anniversary terminationdate of this agreement, provided such retroactivitydoes not exceed 60 days." If you have no retroac-tivity, the Company has got the Union on the hip.If,on the other hand, you have no limit to the ret-roactivity, it is well within the concept of man tosay that the Union has got the Company on the hip.Itwas those two alternatives that we discussed lastyear at some length and arrived at this as a compro-misedeal, that you have a 60-day period followingthe termination and then you move in and close itoff. In my opinion, it is an unfortunate deal that weshould, on our first negotiation, have run into thisbad deadlock here or bad slow up process that wedidn't finish the job in the expected time. My sug-gestion for cure of that condition would be to seethatwe get more negotiation time in before thedamn limitation on retroactivity could possibly takeeffect, and by so doing insure against a repetition ofthe present situation. I think we could do that. Ithink we could.MR. MORRELL: Would you be willing to elimi-nate that and add to the contract providing forwhatever is agreed to be retroactive as of the dateof the expiration of the contract?MR. KENYON: . . . I do feel that the limitingfactor on the amount of retroactive time does stimu-late. It does force the parties to try to meet andreach an agreement. I don't think the Union wouldlike it if we said you must get this cleared up be-cause at the end of the year you have no contractand there's no possible way to set it up. So thatsame kind of argument, the Company wouldn't likeit if the retroactivity was running on into the futureand you had no limitation on it at all. I think bothparties have a problem there. 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMR. MORRELL:Iwould like to see it set up thereso that you wouldn'thave too much disturbance inthe field which I know has occurred, perhaps, thisyear, but unless the Company is willing to make thiscorrection and make it effective as of the date ofthe.expiration of this contract,I see no reason forchanging any of it.If we are going to get down to afirm footing where we're going to operate fairly toboth sides, then I see no reason.If .we want tocreate disturbance,we'll have to leave it as it is.During an30 April 1947negotiation sessionthe par-ties' negotiators discussed the applicability of the 60-dayretroactivity provision to Respondent'swage offer, inthese terms:MR. KENYON [Respondent negotiator]:.... Wewere willing to forego the technical right that wehave under the contract to limit the retroactivity to60 days in order to get these guys in the Union andthose guys that are under the Union but are notnecessarilymembers ofthe Union,get them all onthe same plane.MR. MORRELL[union negotiator]:Why are youso willing to run it [referringto retroactivity] backthis year when you don'twant to put it in the con-tract from year to year?You still want to use thesame leveragethat you have had this year.a good leverage.It didn'twork this year,but that isno reasonwhy it's not a good leverage.MR.MORRELL: There is no reason why itshouldn'twork next year.Is that the point?MR. KENYON: It should work. It hasn't hurt youany so far.MR. MORRELL:I can't seehow wecan take oneposition and then turn right around and do the re-verse; take the reverse position where the contractsays it is a 60-day period and the Company nowwants to set it back.MR. KENYON: We are trying now to make a deal.... We know the contract calls for 60 days. Weknow it sets it up. See? And under normal condi-tions if we had completed our contract negotiationson time and as we should have done with three anda half months to do it in,we would have done it.We would have been under the wire... .MR. MORRELL:I am like you are in the first partof this. I don'twant to argue this point because Ithink there are merits on both sides.5.Thecontract negotiations from 1948through 1959The '1948 contract negotiations resulted in the partiesagreeing to a successor contract on 8 March 1948, whichprovided for a wage increase retroactive to 1 January1948, 66 days of retroactivity. Then in the 1949 contractnegotiationsthepartiessigned a successorcontractwhich. provided. for 65 days of retroactivity for theagreed-upon wage increase.During the next contract ne-gotiations, held in 1951,the parties reached an agreementprior to the expiration of article XVI(C)'s 60-day retro-activity period.During the 1952 contract negotiations,at a 20 Marchnegotiation session,Respondent told the union it wouldagree to more than 60 days of retroactivity for its wageoffer in exchange for the Union bargaining committee'sendorsement of Respondent's proposed package.Eventu-ally in 1952,the parties reached agreement on the termsof a successor contract which contained a pay raise ret-roactive for approximately 75 days. In the next contractnegotiations,held in 1953,after negotiations had reachedan impasse,on 8 April,Respondent unilaterally imple-mented its final offer of a wage increase,with the in-crease retroactive for 98 days. Subsequently, in 1955,1957, and 1959, the next times the parties negotiated suc-cessor contracts,they reached agreement within articleXVI(C)'s 60-day retroactivity period.During the 1948 contract negotiations,at a 3 Marchbargaining session,Kenyon, Respondent's principal nego-tiator, explained Respondent's position on the subject ofwage retroactivity, as follows:We are very anxious to get this deal wrapped up sothat we can cover-not to have the problem of in-voking the sixty-day limitation on this retroactivity.We were very hopeful that we would be able to getthe damned thing in and get it outof the way andget the deal closed. The Union does not feel that itcan afford to make such an agreement, and it looksto me like we are just going to be in another one ofthose things like last year,where we dragged the... thing on.And Les,we are extremely reluctantthis time,and Itold the boys the other day that ifwe are going to have a sixty-day limitation for anypurpose at all, we have it there for the purpose ofpumping up both sides of this table to get a con-tract. . . . Last year we made a special deal where-by we just forewent or forego-whatever . . . theverb is-the sixty-day provision and set the thingand made it retroactive to January 1. And, frankly,Iam extremely reluctant to see us do it again. Infact,we are in the problem where if thismeans any-thing we are going to have to say, "that is it." .. .During the 1952 contract negotiations at a 24 Januarynegotiation session,Landry for the Union,and Kenyonfor Respondent,had the following discussion about wageretroactivity:MR. LANDRY: One of thestrategicprocedures ofbargaining is to sit here through November, or De-cember,rather, and January and February.I thinkthe simplest way of putting that is that at the end ofFebruary, the 60-day retroactivity runs out on thewage matter, and after those 60 days are over, thenthe screws are on the Union.MR. KENYON: [T]he only fellows in here nowwho have not wanted to talk about money are theguys on your side of the table. Don't give us thatsort of stuff that we are stalling you for 60 days sowe have you by thenuts atthe end of that time.That isn't so. . . . I say to you that 60 days . . . is SOUTHERN CALIFORNIA EDISON CO.209adequate time,and history shows that I am right. Insix or seven years we have only been over a coupleof times.MR. RAPATTONI[union negotiator]:We havebeen over every year except one.MR. KENYON:Not enough to be technically overthe 60 days, and we have always made it set up forthe January 1, because it was within scope, withinreason.One time we wrestled mightily until Mayand June or some silly thing,and it was in the earlystages.MR. LANDRY:That matter of not getting any-where until March the 1st is a very strange coinci-dence, that it fits in so nicely with the 60-day retro-activity.MR. KENYON: That is one of the reasons youhave it, so we will get somewhere;otherwise,wewould be bargaining until August.6.The 1961 contract negotiationsIn the 1961 contract negotiations,on 26 April theunion membership ratified Respondent's contract propos-alwhich had been recommended favorably by theUnion's bargaining committee.The agreement providedfor a 4 percent pay raise retroactive to 1 January 1961,115 days of retroactivity.During a 26 April 1961 bar-gaining session,when the union negotiation committeeagreed to recommend the Company's proposal,Respond-ent's negotiators explained its agreement to grant morethan 60 days of wage retroactivity,as follows:We had told the Union, across the table manytimes, that we were not going to deviate from thecontract.We were very reluctant to do anythingthat would establish a precedent as far as this retro-active pay is concerned.We still feel that way.However, we did not feel that we wanted to penal-ize the people but we did not want to establish aprecedent.We summed our position up that the ret-roactivitywas contingent upon the Union leader-ship recommending acceptance by the NegotiatingCommittee.When we get to this stage of negotiations . . . theCommittee has little control or leverage to maintaintheir bargaining position, and almost the only onewe have is retroactive pay. Actually this tends to bea support also for the Union Committee,because, atleast, themembers stand to be penalized to somedegree on retroactive pay if they don't support theirCommittee.I think this has to be. Somehow wehave to have a way to get some incentive when wehave arrived at the best deal we can,some incentivefor the members to support their Committee andhonor your commitments.In backing off of our po-sition on retroactive pay this time,this is a majorstep because,really, this retroactive pay control isthe most important part. It is the only thing thatcan tend to stimulate acceptance of an agreed uponproposal by the membership.[W]e went way over backwards on this retroactivething.We did not want to establish a precedent, butwe felt this time we would do it and it would giveyou something that you could take back.The negotiation session ended with Respondent's princi-pal negotiator Allen stating,"Iwould like to say againthat I hope your committee. . .will recognize,that, inwaiving this retroactivity we do not feel that we haveestablished a precedent,"and the Union's principal nego-tiator Coughlin responded by answering,"No. We don'tthink so."7.The 1963 contract negotiationsIn the 1963 contract negotiations,on 19 June 1963, theunion membership ratified Respondent's contract.propos-alwhich called for a 5-percent wage increase,with theincrease retroactive for 167 days.Respondent's proposalto pay retroactivity beyond articleXVI(C)'s 60-day ret-roactivity period was a retreat from its original bargain-ing position and viewed as a major concession. Duringthe 1963 negotiations,at several of the bargaining ses-sions,Respondent's principal negotiator Allen, explainedRespondent's position on wage retroactivity,as follows:MR. WILHELM[union negotiator]: I will agreeyou are tossing in retroactivity.MR. ALLEN:No. I think I said in an effort to tryto break this more or less stalemate we have hadhere for several weeks the Company would with-draw this item of service crew and would theUnion then take the Company's proposal out andrecommend it? If they would then we would rec-ommend that we would put in the retroactive payback to January 1, but unless that occurred all betswere off.MR. ALLEN:. . . .Also, on the retroactive pay,we have had some trouble with some of our peoplewho have said,"What is the use of this clause in thecontract if we don't enforce it [referring to articleXVI(C)]."Because 60 days is the limitation of theretroactive pay. In the interest of trying to get adeal, along with the committee here, we have goneand recommended certain things.Don't think wedon't get some criticism from the field and else-where when we take'this kind of position,becausepeople bite us just the same as they bite you... .We are trying to get a deal. We have to make somecompromises with the issues we have in front of us,the same as the Union has to ... .MR. ALLEN:We have modified our position con-siderably since we started talking.The fact of thematter is,we made this a conditional proposal,which you are well aware of.I think the amount ofretroactivitycertainlywas conditional,becauseunder the contract it is not due after 60'days. Thatis one of the things we are going to have to look attoo, if this goes on too darn long... . 210DECISIONSOF THE NATIONALLABOR RELATIONS BOARD8.The 1965, 1967, and 1969 contract negotiationsIn the parties' 1965 contract negotiations,on 15 April1965, the union membership ratified the new contractwhich provided for a wage increase retroactive to 1 Jan-uary 1965, 43 days of retroactivity.In the 1967 contract negotiations, the negotiators,during a 17 February negotiation session,had the follow-ing discussion about wage retroactivity:MR. FAULKNER[Respondent negotiator]: ... .[T]hereis a clause in the contract that says the limitof retroactivity is 60 days.I think at this point wewould have to reach agreement or some extensionof that even now if we are going to extend it. Ithink that the people in the field ought to have anopportunity to indicate their feelings before theywould be exposed to suffering a penalty because ofthe fact that it is not ratified.MR. WESSON[union negotiator]:We have dis-cussedthisand the committeefeels that they arenot in any positionto take the thing back to themembership at this time.MR. FAULKNER: Thisdisappointsme, Wiley, be-causeI think we have a deal here.It seems to methat we have anobligation at least to make sure thatthe membershiphas expressed itself particularly inview of the fact that,as I say, that60-day situationis running and that at least I think is some obliga-tionto protect the membership with regard to theoperationof thisparticular section... .MR. WESSON:As a result of our break the com-mittee still does not feel that they are in a positionto go back out with this... .MR. FAULKNER:Okay, I just want to restate thatany proposal that we made with regard to retroac-tivity at this meeting is now off.MR. WESSON:Right.MR. FAULKNER:The 60 days is running.MR. WESSON:Okay.We thank you and we willcall you.The next week at a 23 February 1968 bargaining sessionthe subject of wage retroactivity was again discussed, asfollows:MR. FAULKNER[Respondent negotiator]:Areyou saying that if we were agreeable to droppingboth of these, and I am sure we would be as far as10 and 4,that the union committee would take itout referring to submitting the company proposal tothe Union membership.MR. COUGHLIN [unionnegotiator]:Yes,wewould take it out.MR. FAULKNER:You understand,I am sure, thatunder the Agreement there would be 60 days retro-activityas a maximum.MR. COUGHLIN:Yes, I am aware of that. I washoping the Company would agree to the retroactiv-ity and the committee would recommend the pro-posal.MR. FAULKNER: What are you talking about, theCompany?MR. COUGHLIN: To extend the retroactivity tothe time that it took us to get the vote ... .MR. FAULKNER:The 2nd of March is the expira-tion of the 60 days. You say you can't come backby the 2nd of March.MR. COUGHLIN: . . . . I think that would bepretty hard to get back by the 2nd of March or the3rd ofMarch....Some of the meetings,like ourmeeting in El Monte.. .its hard to arrange a hall.Itmight be possible to get . . . the Carpenters hallif it is available.Sometimes it is not available. UntilI check with them,Iwould not know exactly howfastwe could get back.I think it would be helpfulin getting the favorable vote on the contract.MR. FAULKNER: Well, I am sure it would behelpful,but again,this 60 days is there for some-thing.We have been working with this for quite awhile.. . .Later during the 23 February 1967 negotiation session,the Respondent's negotiation committee agreed to extendthe 60-day wage retroactivity limitation so as to give theUnion sufficient time to arrange for its members to meetand ratify the proposed agreement. The union member-ship ratified the contract on 15 March 1967 and it pro-vided for a wage increase retroactivefor 73days, to 1January 1967.In the 1969 contract negotiations Respondent's 'princi-pal negotiator Faulkner at a 17 February bargaining ses-sion made this statement about wage retroactivity:Another problem I think that stares us in the face,and has stared us in the face in these negotiationshistorically,is the fact that from what we can ascer-tain,a sizable group of your people out there arenot interested in any settlementuntilApril or Maywhen they get a nice big retroactivity check, intheirminds that will take care of trips, vacationsand soforth.Idon't think they arebeing realisticwhen they, in fact, assume that they are going toget this, because at least recently we did not applyretroactivity as the field people thought we weregoing to do it.I don't think that by any means thereis any assurance people should feel that regardlessof how long this thing goes it is going to be retro-active. The contract provides for 60 days and that isall there is an agreement on is 60 days of retroactiv-ity,which runs out two weeks from today.Laterduring that negotiation session,after further discus-sion,Respondent'snegotiationcommittee offered tomake the wage increase fully retroactive if the Unioncould obtain ratification of Respondent'scontract pro-posal by 17 March 1969. On 14 March 1969 the unionmembership ratified the contract,which provided for awage increase retroactive to 1 January 1969, 72 days ofretroactivity. SOUTHERN CALIFORNIA EDISON CO.2119.The 1971 and 1973contract negotiationsIn the 1971contract negotiations at a 4 February ne-gotiation session the Respondent was notified that theunion membership had rejected Respondent's last con-tract offer, at which point Respondent's principal negoti-ator Faulkner remarked:I am not very impressed,if you will pardon me. Atleast our past history has been such that when thereis still some retroactivity left why, the apparent pat-tern is to vote it down and send it back and "see ifthere is in it just a little bit more that we can get.We haven't got anything to lose.And retroactivitygoes to March,so let's send them back in and try toget a little bit more."Thishas been done every twoyears for fifteen,twenty years,I guess, at least since'53. . . . I do see a retroactivity problem coming upthe first few days in March,and I want to assureyou that it is a problem.We are in a position ofhaving insisted on that retroactivity in a prior case.In case the people feel we are a pushover and retro-activity won't be assisted[sic] on,I think you bettertake another real good look,because I don't thinkwe are in the same position that we may have beenin years past in backing off this retroactivity.Thereafter,at a 25 February 1971 negotiation session Re-spondent offered to make the money items contained initsnew contract proposal fully retroactive,if the Unionobtained its memberships'ratification of that proposal byapproximately 19 March 1971.The membership ratifiedthe proposal on 22 March 1971, which provided for awage increase retroactive to 1 January 1971, 80 days ofretroactivity.In the 1973 contract negotiations Respondent proposedto delete articleXVI(C)'sretroactivity provision.Re-spondent's negotiators explained that Respondent felt theparties should be free to negotiate the question of retro-activitywithout any limitations staring them in the face.When Respondent's negotiation committee advanced thisproposal at a 2 November 1972 bargaining session, thefollowing discussion took place:MR. FAULKNER[Respondent negotiator]:Section C:Delete sixty day retroactive provisions.Now we intend here to provide for the effectivedate of the agreement to be subsequent to the dateof signing;and that depends upon the agreementreached between the parties at the time of reachingthe agreement.So we feel that a stigma attaches tothe 60-day provision,and sometimes that serves todelay the parties reaching an agreement,by lookingat the 60-day provision, and feeling-"well,whyshould we rush into signing something?We've got afew more days-or weeks.Let's go back and seewhat else we can get." And we feel that the partiescouldnegotiate their own settlement,withouthaving the 60 days staring them in the face, to, theadvantage or disadvantage of either party.MR. COUGHLIN [union negotiator]: It might workthe other way, mightn't it? You may just drag outto see if you could beat a guy out of part of hismoney by taking up unreasonable positions on yourside, that we could not accept them, and we'd-losesixmonths' wages.MR. FAULKNER: We can do that now, with morethan 60 days.MR. COUGHLIN: You have got at least 60 daysyou're obligated on, under the present agreement;see?The Unionproposed that the parties agree to make theRespondent'sproposed wage increase fully retroactiveno matter when a contract was settled,but, in the ab-sence of such an agreement,the Union resisted deletionof the 60-day retroactivity provision.The parties did notagree on either proposal,and the 60-day retroactivityprovision remained in articleXVI(C).The 1973 contract negotiations concluded on 11 May1973when the union membership ratified a contract pro-posalwhich provided for a wage increase retroactivethrough 1 January1973,129 days of retroactivity. Onthe subject of retroactivity the parties'negotiators at a 12March 1973 bargaining session engaged in this dialogue:MR. FAULKNER: The otherthingwe haven'tspoken of is the problem of retroactivity and wetried to withdrawthis thing this year and didn'tmake that one. Ithinkthat the general feeling thatwe have gotsomething in the contract we ought toabideby it.We have all known it was there. Wehave all been awareof what itsaid.We started outthese discussions early in life here and we've nowgonebeyondthe time, I guess the cutoff was aboutthe 2ndof March,I haven'tfigureditout exactly,but onthat basis everyday thatwe don't reachagreement means thatthe retroactivityeffect on thewage situation particularly moves away from Janu-ary 1st. Today theretroactivedate of theagreementwould be,I believe, approximatelythe 10th of Janu-ary.Wewouldcertainlylike to get some way toget thiswrappedup before it moves any further andtakesany more out of the paychecksof your. mem-bers.MR. COUGHLIN:Well, I obviously thinkthat themoney, the changes should be retroactive to thefirstof theyear and I have alwaysfelt thatweshouldtake thatsectionout of thecontract andmake it clearthatwe are going to make it retroac-tive to the first of theyear... .10.The 1976 and 1978 contractnegotiationsDuring the 1976 contractnegotiationsRespondentagain proposedto delete article XVI(C)'s retroactivityprovisionand to leave the issueof retroactivity open fornegotiationswith the otheritems.The Union proposedreplacingitwitha provision making any agreed-uponwage increasefully retroactive. On 15 January 1976 Re-spondentwithdrew-itsproposal-todeletearticleXVI(C)'s retroactivity provision.By 19 February 1976,the partieshad beguntalkingabout wage retroactivity beyond the 60-daylimitation setforthin articleXVI(C). During the 19 Februarynegotia-tion session,Simpson,a spokesperson for Respondent, 212DECISIONS OF THENATIONALLABOR RELATIONS BOARDexplained Respondent'sposition on this subject,as fol-lows:I think[the matter of retroactivity]should be takenquite seriously by your membership,because thoseprovisions on retroactivity in the Agreement, theyhave been in the Agreement for many years. Thefact that we are both confronted with here,is thatretroactivity provisions do exist in the contract. Iam the first to agree with'you,Mike [referring tothe Union's negotiator Mike Kelly],and the first toconcede the fact that over the years and the first toagree that arrangements have been made over thecourse of negotiations that have softened and other-wise modified the strict requirement. . . .Let mesay this that there are two things different this yearin connection with the retroactivity issue. One ofthe things that is different is that the conditions aredifferent,economic conditions are different. .. .That is a fact for which we have to continue to takeinto consideration when addressing this matter ofretroactivity.The other thing which is different isthat never before in the history of the negotiations. . . have we gone this long without giving you ageneral wage increase offer... .On 1 March 1976 Respondent proposed to make itsproposed wage increase fully retroactive,if the Unioncould obtain its memberships' ratification of Respond-ent's "best offer"by 1 April 1976.If the Union went pastthat date,there would have to be further discussion be-tween the parties about wage retroactivity.The Union was unable to get its members' ratificationof Respondent's "best offer"and at a negotiation sessionheld 8 April 1976,Simpson, on behalf of Respondent'snegotiation committee,made the following remarks con-cerning the subject of retroactivity:We did not get that[ratification referring to theratification by the union members of its "best offer"by 1 April] and I guess I can't think that I would beless than candid with you if I did not suggest thatthatwhole subject is on the table. By the end ofMarch we are certainly by the 1st of March whichiswhere the retroactivity stops under the provisionsof the Agreement.As a matter of fact, what is yourview of the applicability of the retroactivity,even ifwe go past the 1st of March in our discussions here?We have had some questions raised on our side thatifwe agree within those first 60 days of the year,changes can be made retroactively to the first of theyear.But there is one interpretation of our contractprovision which is possible and that is if we go pastthe 1st of March,then there is not any retroactivityat all.In response the Union's principal negotiator Kelly stated:Of course that is a contested interpretation. . . . Wehave always discussed retroactivity at one time oranother and it is probably more discussed than anyother single item in the contract every year.I can'tthink of one that gets more attention.From thatstandpoint, I guess we are in a position to negotiatewhenever we can negotiate at the time we get atthe end of our discussions... .Ifwe never haveagreement on a package retroactivity is really notan important question.We have to reach agreementsome place.That is where we think we shouldspend all of our efforts to try to get agreement andlet retroactivity discussions go to the end.Simpson,for Respondent,responded by stating in perti-nent part:I just want to make the point that the members oftheCompany'scommittee considered this wholematter of retroactivity as a serious issue and an issuewhich is on the table and an issue which will haveto be resolved.The last thing I would want eitherof us to do is to underestimate the importance ofthis issue at this time in our negotiations.After some further discussion by the parties on otherissues, Simpson brought up the subject of retroactivityfor one last time, stating:I did want to make the point about this retroactivityitem.Iwillmention this then get off of it. . . . Iwant to mention the point that we have those pro-visions in the contract.The paragraphs in the con-tract which stand there and I. . .think I speak forevery member of the committee that all of us aretroubled and concerned about the applicability of'those paragraphs.There certainly is not any easysolution.We are by the time for the application ofthose paragraphs.And through all of this, whateverstimulation itmay be to.your discussion and forwhatever effect it may ultimately have upon theagreement that we are able to reach here, we dohave that issue on the table to deal with.Duringa 15 April1976 negotiation session, the nego-tiators resolved the question of wage retroactivity, inso-far as it applied to any wage increase agreed upon by theparties, in the following manner:MR. KELLY [union negotiator]:Well, our com-mittee discussed your proposal and your offer. Wecame to a conclusion.If you make that offer retro-active to January 1, 1976, that we would recom-mend the package for acceptance of the member-ship.MR. SIMPSON: Well, we are delighted to hearthat.On behalf of the Company, let me say that... so far as the money items in the package areconcerned we are willing to make the proposal ret-roactive to January1, 1976.Thereafter,the union membership ratified the Company'sproposal on 7 May 1976, which provided for a wage in-crease retroactive to 1 January1976, 125days of retroac-tivity.The 1978 contract 'negotiations againwentwellbeyond articleXVI(C)'s60-day retroactivity limitationfor wages.During a 27 June 1978 negotiation session theunion negotiation committee agreed to take a company SOUTHERN CALIFORNIA EDISON CO.proposal to the membership for ratification,which in-cluded a fully retroactive wage increase.Simpson, Re-spondent's principal negotiator,warned the Union's ne-gotiation committee that if, contrary to the committees'expectations the membership rejected Respondent's pack-age proposal and the parties had to return to the bargain-ing table for another series of negotiations on the pack-age, that "retroactivity will be an open question," andstated"Icannot tell you . . . that if we have to gothrough another series of meetings that there will be fullretroactivity."Themembership rejectedRespondent'sproposedpackage and at a25 July1978 negotiation session, Re-spondent modified its proposed package and on the sub-ject of wage retroactivity,Simpson, Respondent's princi-pal negotiator,stated:You can respond to this offer...in any way thatyou deem appropriate,but we will stop the retroac-tivity clock on August 4th, and after August 5th,therewill be one day removed from retroactivityfor every day that we go beyond August 5th andfollowing.What that means is that the period of ret-roactivity is frozen at seven months.I. think itfreezes retroactivity at seven months plus a veryfew days.On August 5th, retroactivity would go toJanuary 2nd; On August 6th, retroactivity would goto January 3rd, and so forth.On 4 August 1978 the union membership ratified Re-spondent's contract proposal,which,as described supra,provided for full retroactivity,a little over 7 months,with respect to the wage increase included in that pro-posal.11.The 1953 through1979 wage reopenernegotiationsAs I have found supra, since 1953 all but one of thecontracts between theUnionand Respondent have in-cludeda wage reopener provision identical in all perti-nent respects to articleXVI(D),as setforthin the 1984Agreement, with respect to retroactivity.During theperiod from 1954 through 1977, Respondent and theUnionengaged in wage reopener negotiations pursuantto this contractual reopener provision on 11 separate oc-casions.On each occasion the parties reached agreementand a wage increase prior to articleXVI(D)'s 60-day ret-roactivity period,thus no retroactive wage increase ofany sort was paid.In 1979,the 1978-1979contractwas reopened forwage negotiations pursuant to articleXVI(D),and thisresulted in the parties reaching an agreement on or about20 April 1979for a wage increase,retroactive to 1 De-cember 1978.Thisrepresented the first occasion whenthe parties failed to reach agreement withinthe 60-dayretroactivity periodset forth by article XVI(D). There isno evidence that the parties' negotiators engaged in adiscussion during the 1979 reopener negotiations, aboutretroactivity,other than the factthatwhen agreementwas finally reached,that each agreed that the agreed-upon wage increase would befully retroactive.21312.Respondent's programto roll back retroactivityto the contractual 60-day limitAs I have found supra, theparties' 1978 contract nego-tiationswere thelongest ever,with the contract's ratifi-cation occurring4 August 1978, and only afterRespond-ent had informed the Union that wage retroactivitywould not bepaid past4 August 1978, and for each daythe negotiationswent past that date,Respondent intend-ed to take away 1 day of retroactivityuntil the contractlimit of60 was reached. The 1979 wagereopener negoti-ationswere alsoprotracted and for the firsttime, as Ihave foundsupra, a midterm wage agreement was notratifiedby the Union'smembershipwithin the 60-dayretroactivitylimitationperiod.The agreement was notratifieduntil20 April 1979.Respondent'smanagement was concernedabout theincreasing lengthof thenegotiations,because this had re-sulted in employeeovertime boycottsas well as generalemployeedissatisfaction and unrest.As a resultmembersof management met among themselves.Theydiscussedthe trend towardincreasinglyprotractedcontract andwage reopener negotiations involvingthe Union and an-otherlabor organization and the adverseeffect theselengthynegotiationswere having uponRespondent'sbusiness operation.'This seriesof management meetingsbegan several monthsbefore thestartof the1980 con-tract negotiations and continuedwhilethose negotiationswerein progress.During theabove-describedseriesofmanagementmeetings dealingwiththeproblems caused by thelengthy contractand reopener negotiations, managementstarted fromthe premisethatpursuantto the retroactiv-ityprovisions of article XVI(C) and (D),Respondenthad thecontractualright to limit the retroactivity ofwage increasesto 60 days.But, at the same time, man-agement realized that because in the past Respondenthad waived the 60-day limit, that if it abruptlyassertedthisright duringthe current 1980 contractnegotiations,it could lead to a strikeor other labordisruption.Conse-quently,management decided Respondent would gradu-ally roll back the retroactivitydate, 1 month at a time,until it became possibleto reachagreement in contractand reopener negotiationswithin the 60-day contractualretroactivitylimitwithoutrisking a majorlabordisrup-tion.The management decisionto gradually roll back theretroactivity datewas reachedaftera series of manage-ment meetingswhichended in lateApril or early May1980.Respondent'smanager of labor relations,Mendez,whenthe decision was made, orshortly thereafter, in-formed one of the Union's principal negotiators,itsBusi-4 Respondent has a collective-bargaining relationship withthe UtilityWorkers Union of America (UWUA)which represents a unit of Re-spondent's employees, who have beencovered bya series of contractswhich,during all times material,contained retroactivity provisions identi-cal to the ones set forth inart.XVI(C) and (D) of Respondent's contractswith the Union.The decisionreached bymanagement as the result of theabove-describedmanagement meetings,involved Respondent's contractand wage reopener negotiationswith the UWUA,as well as the UnionIn my recitation of the evidence herein,I have notdescribed thecontractand wage reopener negotiationsbetweenRespondentand the UWUA,because it would add nothing of significant relevance to an alreadyoverly long decision 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnessManager Dallas Lore, that with respect to the 1980contract negotiations,which were in progress at thattime, Respondent would provide no retroactivity beyond1July 1980.There was no evidence Mendez told Loreabout Respondent'sdecision to gradually roll back, insubsequent negotiations,thecontractual retroactivitydate.However Rae Sanborn,who, during the time materialin 1980 was an assistant business managerfor the Unionand one of the Union's principal negotiators during the1980 contract negotiations,was notified by Mendez'boss,aMr.Hathaway,aboutRespondent'splan togradually roll back the contractual retroactivity date.Hathaway told Sanborn that Respondent had formulateda 5-year plan designed to shorten negotiations and duringthis period Respondent intended to decrease the amountof wage retroactivity by 1 month each year.More spe-cifically he told- Sanborn Respondent intended to moveback retroactivity by 1 month from the 5 August retro-activity date, the retroactivity date agreed to by the par-ties during the 1978 contract negotiations,5 and intendedto move back another month in each of the subsequentyears of its negotiations with the Union.Sanborn re-sponded by stating Respondent's position on retroactivitywould inflame the bargaining atmosphere and prolongthe bargaining process and that it would be the Union'sposition that the parties'should negotiate a contract andonly then negotiate retroactivity.Shortlyafter this con-versation with Hathaway, Sanborn had an identical con-versation with Mendez.Sanborn testified that his above-described conversationwith Hathaway and Mendez about Respondent's inten-tion to gradually roll back the retroactivity date over aperiod of years, occurred in either 1982 or 1983. I ampersuaded they occurred immediately after Respondent'smanagement decided in the spring of 1980 to institute itsprogram of gradually rolling back the retroactivity date.It is improbable that in 1982 or 1983 Hathaway andMendez would,as Sanborn,testified,tellhim that Re-spondent intended to move back the retroactivity date ofthe contract 1 month at a time during successive negotia-tions starting from the 5 August retroactivity date agreedupon bythe parties in the 1978 contract negotiations.For, as I have found supra, in the 1980 contract negotia-tions the parties agreed to a 30 June retroactivity date,thus, I am convinced that if Sanborn's conversationswith Hathaway and Mendez took place in 1982 or 1983,Mendez and Hathaway would have used the 30 June ret-roactivity date rather than the 5 August date.In view ofthis and because it is more probable that Hathaway andMendez told Sanborn about Respondent's retroactivityroll back decision immediately after that decision wasmade, rather than waiting for 2 or 3 years,I find thatSanborn's above-described conversations with Hathawayand Mendez occurred in the spring of 1980 during thecourse of the 1980 contract negotiations.5 Although the retroactivity date agreed upon dung the 1978 contractnegotiationswas 4 August,not 5 August, it is plain,when viewed interms of the whole record,that Hathaway was referring to the retroac-tivitydate in the 1978 contract negotiations when he used the date"August 5."13.The1980 and 1982 contract negotiationsIn the 1980 contract negotiations the Union proposedto delete articleXVI(C)'s 60-day retroactivity provisionin its entirety. Instead the Union proposed that the con-tract'swage agreement be made fully retroactive when-ever reached.Sanborn,the Union's principal negotiator,testified the Union sought the deletion of that provisionbecause of its perception that the provision contributedto protracted,rather than expedited negotiations. Re-spondent rejected the Union's proposed deletion of theprovision and at a 11 March 1980 negotiation session, theUnion withdrew this proposal.The parties'respectivepositions on this issue are best summarized by an ex-change of words between their principal negotiatorsduring a 20 February 1980 negotiation session:MR.' SANBORN[union negotiator]:No. 73 is next[referring to the Union's proposal to delete articleXVI(C)'s retroactivity provision]. . . .Iwould stilllike to remind you that this 60-day retro limit that'sin the contract is something that we looked at as aform of coercion... .We should negotiate here toget a package that the people are going to buy andonce we negotiate that package we should make iteffective for the term of that package which is toJanuary 1 of this year and for whatever positiveeffect that you feel is out there by having this 60-day retroactive limit in the contract, I can assurethat there is a negative reaction by many that say ifI haven'tgot it, I can't lose it.They get aggravatedwhen it's even brought up. I don'tthink it gainsanything.If you were to come to the meetingswhen we're discussing these particular offers andwere talking about the wage proposal . . . I thinkthat you wouldfindyou aren'thelping anything byhaving that clause in there.We think it ought to bedeleted.MR. MENDEZ [Respondent negotiator]:We thinkit serves a purpose.It hasn't been used very often inthe history of the bargaining.It does speed negotia-tions along and provides motivation for all of us totry and keep to the task and do whatever we can tomove the things forward.We think it serves a pur-pose and has value.Regarding the applicability of articleXVI(C)'s 60-dayretroactivity provision to the 1980 contract negotiations,Respondent raised the retroactivity issue during a 12May 1980 bargaining session,after the union negotiationcommittee refused to submit Respondent's "best and finaland last offer" to the membership for a ratification vote.Respondent's principal negotiator Mendez, at this time,stated:[W]e must formally raise the issue of retroactivity atthis time. . . . Contractually we are obligated topay 60 days retroactivity.And further,our offer in-cludes taking the wage offer back to December 1,1979. Sowe have an obligation. . . to pay 90 daysof retroactivity pay. This committee has discussedthis subject and it is our decision that the Compa-ny's position with regard to retroactivity is as fol- SOUTHERN CALIFORNIA EDISON CO.215lows: Thatif the contract is not ratified and signedbefore July 1,1980, the retroactivity clock willstop.And for every day starting July 1 that thecontract remains unsigned,there will be a one-dayloss of retroactivity.What this means is that we gobeyond our obligation of 90 days and provide for aseven month period of retroactivity.But beyondthat,we will provide for no more...We have an offer on the table that . . . says youhave the period from December 1 through July 1.So retroactivity would stop being paid on July 1. Itwould be a period after July 1 for every day that itwas not'signed,the wage rates would return to theold wage rates... .The union negotiation committee objected to Respond-ent's tactic.The eventual outcome of the 1980 contractnegotiations was that the union membership ratified Re-spondent's contract proposal on 30 June 1980,and it pro-vided for a wage increase retroactive to 1 January 1980,178 days of retroactivity.In the 1982 contract negotiations the Union,as was thecase in the 1980 contract negotiations,proposed to deletearticleXVI(C)'s 60-day retroactivity provision in its en-tirety and proposed that the contract wage agreement bemade fully retroactive whenever reached.Respondent, asitdid during the 1980 contract negotiations,rejected thisproposal and,on 4 January 1982, it was withdrawn.During the 1982 contract negotiations'the partiesagreed to reinstate articleXVI(D),thewage reopenerprovision,which had been in all of the parties'previouscontracts since 1952, except for the 1980 contract whenitwas replaced by a cost-of-living adjustment provision.The parties also agreed to include as a part of articleXVI(D) the identical 60-day retroactive pay provisionwhich had been attached to that article since 1952. Thereisno evidence of what,ifany, discussion occurredduring negotiations about the reinstatementof that provi-sion.Regarding the applicability of articleXVI(C)'s retro-activity provision to the 1982 negotiations, the parties'negotiation committees reached agreement on the termsof the contract,subject to ratification by the union mem-bership,and the agreement was ratifiedby themember-ship on 16 April 1982. The contract provided for a wageincrease retroactive from 16 April 1982 to 1 January1982,104 days of retroactivity.14.The1983 wage reopener negotiationsDuring 1982 there was no wage reopener negotiationsbecause, asdescribedsupra, the parties' 1980-1981 con-tract called for an automatic midterm across-the-boardpay raise based upon the Consumer PriceIndex.The1982-1983 contract,however, included a wage reopenerin articleXVI(D)and pursuant to that provision the con-tractwas reopened in 1983 for wage negotiations. Inthose negotiations,Respondent offered to make a 6-per-cent wage increasefully retroactive if the Union wouldobtain ratificationby 11 March1983, a date 9 days afterarticleXVI(D)'s60-day retroactivity limitation.TheUnion's negotiation committee stated it would be impos-sible to schedule a membership ratification meeting bythat time.In an effort to accommodate the Union's ratifi-cation meeting scheduling problem,Respondent's negoti-ation committee offered to make the wage increase fullyretroactive if the Union obtained membership ratificationof the offer by,May 1983. If the offer was rejected, Re-spondent's negotiation committee stated it would grantonly the 60 days of retroactivity that was provided for inthe contract. The Union'smembership ratified Respond-ent's 6-percent wage offer and the parties on or about 29April1983 reached agreement on a 6-percent wage in-crease,with the increase retroactive to 1 January 1983,118 days of retroactivity.During the above-described ne-gotiations,when Respondent'snegotiation committeeagreed to make Respondent's wage offer fully retroac-tive to 1 May 1983, Respondent's negotiation committeeexpressed concern about the length of time it had beentaking the parties in the recent past to conclude theircollective-bargainingnegotiations,and informed theunion negotiation committee that this had resulted in Re-spondent paying more than the 60 days of retroactivityrequired by the contract and that Respondent was work-ing to take the retroactivity date back to the contractual60 days and hoped that its proposal to make its wageoffer fully retroactive from 1 May 1983 would result in atimely and reasonable resolution of the current wage re-opener negotiations.15.The 1984 contractnegotiationsIn the1984 contractnegotiationsthe Union proposedthatarticleXVI(D),the wage reopener provision, shouldbe modifiedto "deleteretroactivitylimitation."The par-tiesexpressedtheirpositions concerningthisproposalduring an25October1983 negotiation session, as fol-lows:MR. SANBORN[union negotiator]:No. 75 woulddelete the 60-day retro limitation.The same oldconcept.We believe we should resolve these negoti-ations as quickly as possible and that when we final-ly . . . agree on a wage increase that it should beretroactive to the anniversary date of the contract.... Certainly the addition of the retroactivity issueinto this process[referring to the collective-bargain-ing process]I think inflames it and makes the bar-gaining appear to take on a new dimension and addshostilities that are not needed.We think that justdeleting the 60-day retro limitation and saying thatwe will bargain and settle the package and it will beretroactive is the way to go.MR.MENDEZ[Respondent negotiator]: ... .This contract provides that retroactivity shall notexceed 60 days, period,and it is very clear. .. .But, unfortunately from our perspective,we let thatget entirely away from us. We took the position andreally agreed to pay any retroactivity for a longperiod of time, and some years ago we decided thatthat is one of the things that really leads to pro-tracted negotiations . . . . So we decided that wewould begin slowly over a period of time to usereason and begin work to end the protracted negoti- 216DECISIONS OF THENATIONALLABOR RELATIONS BOARDationswe had been involved in. . . . As a part ofthat same feature, the Company decided it wouldbegin to invoke the retroactivity clause and wehave in fact done that. We did not do it all at onefell swoop and say okay,that is it,because we had apattern of bargaining on this property that hadprobably gone on 30 or 35 years with the retrobeing paid from the time of the agreement. So webegan slowly but surely-and have over a period oftime-movedthat retrodateback. . . . We thinkeventually we will get there-that 60 days retro isall that should be paid if we go retro unless the par-ties got locked into some kind of negotiations wherethe Company itself was the one that was responsiblefor holding a settlement up. . . . But we think if weagreed to your proposal it would certainly serve usno interest and in the long run serve the member-ship no interest because I think the outcome of itwould be would return to lengthy,protracted nego-tiations.So we very much are not in agreementwith the concept that we delete those restrictions.... So, in summary, we felt very strongly that thecurrentretroactivitylimitation should remain in theagreement and that we should continue to worktoward the 60-day limitation... .MR. SANBORN:....As far as the 60-day retro-activity, I think the contract provides that we willtry and have it done by the first of the year and itwill be retroactive if it is done within 60 days. It in-terestsme that you sort of make that sound like aprohibitionagainst goingbeyond 60 days. Certainlywe have always agreed to go beyond 60 days andthere is nothing wrong with that.The feeling thatyou get that it is a prohibition is why we propose totake that out of there and just agree that we willmake the retroactivity apply whenever we get itsettled and put the focus on working to get the con-tract settled.The Union apparently eventually withdrew its proposalto delete the retroactivity limitation provision from arti-cleXVI(D), inasmuch as articleXVI(D)remained un-changed in this respect in the agreement reached by theparties.The applicability to the 1984 contract negotiations ofarticleXVI(C)'s60-day retroactivity provisionwasbrought up by Mendez,who, at a 11 January 1984 nego-tiation session,on behalf of Respondent'snegotiationcommittee, informed the Union's negotiation committee,that pursuant to Respondent's program of gradually roll-ing back retroactivity until the terms of the contract's60-day retroactivity provision were complied with, thatRespondentduringthe instant negotiations did not intendto agree to retroactivitypast 1 April.In this regardMendez stated:[W]e have been concerned over a number of yearsabout the length of time that negotiations havetaken. . . . We decided a long time ago that it wastime that both parties lived up to the contract withregard io retroactivity. So we started back I guessin the 1978 periodin anattempt to move that retro-activity date back. Rather than try to do it all inone step, which certainly could cause one hell of aconflict between the parties, we decided that wewould do it over a time period, and we did. Wemoved it back to something like August 7th, thenmoved it back -to July 1, then moved it back to June1and so forth. And as far as the Company is con-cerned,we continue on that situation.Last'year itwas May 1. We are looking at April 1 this year inan attempt to bring that situation into focus.Subsequently,during a 15 February 1984 negotiationsession the parties'principal negotiators,Sanborn andMendez,exchanged the following words about the appli-cability to the negotiations of articleXVI(C)'s retroactiv-ity provision:MR. SANBORN:....If we are going to prolongthis thing into future weeks[retroactivity]isgoingto be a problem and we might as well get into it.... [T]here are two ways to go, and that is (1) todo something that I have always subscribed to andthat is simply not make it an issue, bargain until weresolve the package. The other is if you are intentupon definingitas an issueby April Fool's Day,why then we ought to get on with settling thisthing and quit this horsing around.MR. MENDEZ:.... [W]e have said after we gotinto these long protracted years of bargaining, thatas far as retro was concerned we were going tobegin to move that retro time back. We could havemoved the retro date back to March 2nd in 1978,1979 or 1980. But we didn't do that. The reasonthatwe didn't do it is pretty straightforward.Wehad been a party in conditioning the membership tolong negotiations and to make that change all in oneterm would have had what you like to call a trainwreck for no reason at all except that we changedthe rules in a hurry.So we said to ourselves at thattime that we will take it back in gradual steps, amonth at a time as we begin to bargain,so we canget this thing into a realistic perspective,we can beable to uphold our end of the contract because thecontract says 60 days, be able to get something thatwe had in the contract and yet not cause a trainwreck.And that is what we have done over aperiod of time. . . .So to put the answer straight toyou, no, we are not interested in having retrobecome an issue, but we are not going to move offthe retro date [referringto April 1,1984].The eventual outcome of the 1984negotiations was acontract that the Union'smembership ratified on 23March 1984,which provided for a wage increase retro-active to 1 January 1984, 81 days of retroactivity.16.The1986 wage reopener negotiationsBy letter dated 15 October 1985, the Union notifiedRespondent of its intent to reopen the 1984 Agreementfor thepurpose of negotiating a general across-the-boardwage increase pursuant to the provisions of articleXVI(D).In its letter, the Union expressed a desire to SOUTHERN CALIFORNIA EDISON CO.217begin the negotiations in the immediate future in aneffort toconclude an agreementbefore the end of theyear, statingthat "[a]ccomplishingthiswould, of course,avoid havingthe bargainingcomplicated by theunneces-sary interjectionof retroactivityas an issue.".In 1985 eitherprior to the Union's above-described 15October letter or after the letter, but prior to the start ofthe negotiations,Respondent's chief negotiator,Mendez,the managerof labor relations, spoke to the Union's chiefnegotiator,Sanborn,theUnion'sbusinessmanager/-financialsecretary, aboutRespondent's positionon retro-activity.Mendeztold Sanborn, "[T]his would be theyear that the company would adhere to the March 2nddate."Sanbornresponded by stating he disagreed withRespondent's applicationof article XVI(D), that he feltitwould inhibit thenegotiation process andfelt itwasthe wrongthing to do.6On 12 November 1985 theparties commenced wagereopener negotiations and between12November 1985and 30 July 1986 helda totalof 17negotiation sessions.Respondentinitially offered a 3-percent across-the-boardwage increase,raised itsoffer to 4-percent on 10 Decem-ber 1985,and made its "best,last and finaloffer" of a4.5-percentincreaseon 17 December 1985. On 31 July1986, Respondentwithoutthe consentof the Union uni-laterallyimplemented its final wageoffer of a 4.5-percentacross-the-board general wage increasewith retroactivepaymentfor the period of 1 January 1986 through 2March 1986,with interest paidon the retroactive wageincrease.The partiesstipulatedthatRespondent"refused to bar-gain on the issueof retroactivityduring the 1986 wagereopener" and furtherstipulatedif itisheldthatRe-spondent's refusal to bargainabout retroactivity was notillegal,that "thepartieswere at genuine impasse on 31July 1986,when [Respondent] unilaterally implementedits final offer of a 4.5 percentwage increase."As describedin detail supra, the60 days of retroactiv-ity provided for in article XVI(D) of the 1984 Agree-ment ended2March 1986.Duringthe above-described1986 wage reopener negotiations,conductedpursuant toarticleXVI(D), the parties'bargaining positions concern-ing retroactivity may bebriefly summarizedas follows.The subject was first raised byRespondent's bargainingcommittee at a 21 January 1986 negotiation session whenthey informed the Union's bargaining committeethat Re-spondentdid not intendto pay retroactivity beyond 2March 1986, the contractual retroactivity date, andurged theUnion's negotiation committee to submit Re-spondent's"best, last and finaloffer" to the Union'smembershipfor a vote, in order to avoid the retroactiv-ity issue.The Union'scommitteeresponded by statingthat the Union viewed retroactivity as a company prob-lem, felt theCompanywas injecting. an artificial issueinto thebargaining process, andfelt the parties shouldconcludetheir effortson reaching an agreement whichwas acceptableto bothsides.Thereafter, at a 4 March1986 negotiation session and continuingthereafter for theremainderof thenegotiations,Respondentrefused to6 Based on Mendez'testimony.Sanborn did not deny Mendez'above-described testimony.bargainwith the Unionconcerningretroactivity of Re-spondent's wage offer.In this respect, Respondent's ne-gotiation committee explainedto the Union's committeethat theplain language of articleXVI(D)limitedRe-spondent's obligationto pay only 60 days of retroactiv-ity.TheUnion's negotiation committeeresponded bystatingthat the Unioninterpreted articleXVI(D) assimply providing for aguaranteeof 60 days ofretroac-tivityand that the question of whether retroactivitywould exceed 60 dayswas forthe partiesto negotiate.17.The 1987 contract negotiationsNo evidence was presented about what was said, ifanything,concerning retroactivity during the 1987 con-tract negotiations.The record reveals, however, that thenegotiations resulted in a successor contract which wasratifiedby theunion membership on 27 February 1987,well within'articleXVI(C)'s60-day retroactivity limita-tion.The contract contains retroactivity provisions in ar-ticleXVI(C)and (D) identical to the ones in dispute inthis case and contains a provision for a wage increasewhich was retroactive to 1 January 1987, the contract'sanniversary date, 57 days of retroactivity.B. Discussion1.Respondent's refusal to bargainwith the Unionabout the retroactivity of Respondent's proposedwage increaseDuring the parties' 1986 wage reopener negotiations,which wereconducted during the term of the parties'1984 Agreement pursuant to articleXVI(D)of the agree-ment,Respondent refused to bargainwith the Unionabout the retroactivity of its wage increase offer. Re-spondenttookthe position,expressedto the Union, thatthe plain languageof article XVI(D), the contract's wagereopener,limitedRespondent'sobligationto only 60days ofretroactivity,therefore Respondent was not obli-gated to negotiate concerning the Union's request thatRespondent pay more than 60 days of retroactivity.Absent article XVI(D)'s provision limiting retroactiv-ity to.60 days, Respondent was required by Section8(a)(5) of theAct tonegotiate with the Union concern-ing the Union's request that Respondent pay more thanthe 60days ofretroactivity it was willing topay. This isso, because the law is settled that the retroactivity of awage increase is a mandatorysubject ofbargaining.PublicServiceElectricCo.,280 NLRB 429 (1986). Ac-cordingly, the essential question presented for decision iswhetherby agreeing to articleXVI(D)'s retroactivityprovision,the Union waived its statutory right to negoti-ate during the 1986 wage reopener negotiations for morethan the 60 days of retroactivityprovidedfor in articleXVI(D)'s retroactivity provision.In this regard,the lawis settled that while a union may contractually waive itsstatutoryrights, suchwaiver may be established only by"clear and unmistakable"evidence that the union inten-tionallyyielded its right.MetropolitanEdisonCo.v.NLRB,460 U.S. 693, 708, 709 (1983).I find,for the rea-sons set forth hereinafter,that by agreeing to articleXVI(D)'s retroactivity provision,the Unionwaived its 218DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDstatutory right to negotiate for more than the 60 days ofretroactivity provided for in that provision.Article XVI(D)'s disputed language-"Agreement as aresult of such reopening shall become effective as of Jan-uary 1, 1986,providing such retroactivity does notexceed sixty(60) days"-limits Respondent's obligationto 60 days of retroactivity.The plain meaning of this lan-guage is that for purposes of the 1986 reopener negotia-tions, insofar as retroactivity is involved,Respondent'ssole obligation was to pay 60 days of retroactivity andnot a day more, or,stated another way, the languageclearly and unambiguously establishes a 60-day limitationon the amountof retroactivityRespondent was obligatedto pay if the reopener negotiations went more than 60days beyond 1 January 1986.The General Counsel contends that article XVI(D)'sretroactivity provision is ambiguous because it merelysays there will be 60 days of retroactivity paid and doesnot specifically state that there shall be no retroactivitypaid should bargaining continue 60 days beyond 1 Janu-ary 1986.The Union contends that article XVI(D)merely provides for a "guarantee"of 60 days of retroac-tivity, and that since the post-60-day period is not ad-dressed by the provision,it is therefore subject to bar-gaining as part of the reopener negotiations.The posi-tions of the General Counsel and the Union ignore theactual languageof article XVI(D) which provides thatfor purposes of the wage reopener negotiations,retroac-tivity shall be paid so long as it"does not exceed sixty(60) days." This language plainly encompasses whateverwage reopener negotiations are conducted pursuant toarticleXVI(D),not just the negotiations for the 60-dayperiod ending on 1-March 1986.Respondent takes the position that if,as I have found,the plain language of articleXVI(D)'s retroactivity pro-vision clearly and unambiguously establishes a 60-daylimitation on wage retroactivity that Respondent was ob-ligated to pay during the 1986 wage reopener negotia-tions, regardless of the length of the negotiations,that itends this matter and I should look no further to ascertainthe intentof theparties in agreeing to articleXVI(D)'sretroactivity provision.In this regard,Respondent arguesthat considering the plain and unambiguous language ofarticleXVI(D)'s retroactivity provision,the parole evi-dence rule precludes the introduction of extrinsic evi-dence concerning the meaning of the provision.This ar-gument is without merit for the reasons set forth below.The Board,with the approval of at least one court, hasoccasionally stated that when a contract provision is un-ambiguous,the Board will not consider extrinsic evi-dence in ascertaining the parties'actual intent in negoti-ating the provision.See, e.g.,NLRB v. Electrical WorkersIBEW Local 11,772 F.2d 571 (9th Cir. 1985). On otheroccasions,however,despite the plain meaning of thewords of a contract provision,the Board has declined toapply the parole evidence rule to exclude extrinsic evi-dence, but has taken the position that even when theplainmeaning of the words support one of the parties'interpretation, the Board will consider extrinsic evidenceintroduced for the purpose of ascertaining the correct in-terpretation of the disputed provision.SeeInter-Lake En-gineeringCo.,217NLRB 148, 149(1975).Where, ashere, the question presented for decisioniswhether therecordcontains"clear and unmistakable"evidence thatthe Unionintentionally yielded a statutory right, I am ofthe view thateven though I have concludedthat theplain meaningof the words of thedisputed contract pro-vision supports Respondent's interpretation,that extrinsicevidence may be introduced for the purpose of ascertain-ing the correct interpretationof thedisputed provision.Inter-LakeEngineeringCo.,supra, 217 NLRB at 149.Also, no case has beenbrought tomy attention where, indetermining whether a labor organization has waived astatutory rightby virtue ofa contract provision, theBoard hasheld that itwould not consider extrinsic evi-dence, if the plain meaningof the words ofthe provisionsupport oneof theparties' interpretation.Moreover, theCourt of Appeals for theDistrict of Columbia inElectri-calWorkersIBEW Local 1395 v. NLRB,797 F.2d 1027(D.C. Cir.1986), has enunciated sound reasonswhy suchan approach would be inappropriate.InElectricalWork-ers IBEW Local 1395,the court,after concluding that acontractprovisionby its language,unambiguouslywaived the statutory right in question,then went on tostate:[T]he wordsparties use in drafting contracts areonly evidence of their intent; the words are notthemselvesthe parties'intent.The Boardmay not,in the guise of enforcing the "plain meaning" ofcontractuallanguage, erect an inflexible presump-tion on an issue turningon theparties' actual intent[case cited].The intent. of the parties to collectivebargaining agreements is not tobe discerned by ref-erence to "abstractdefinitions unrelatedto the con-text in which the partiesbargained[case cited]," es-peciallywherebargaininghistory iscrucial to anunderstandingof that intent."1Besidesbeing ill-suited for the interpretation of collective-bar-gaining agreements, the so-called "plainmeaning"rule has fallenfrom favorin the realm of generalcontract lawWhile it may bepresumedthat parties use words in their ordinarysense, this "pre-sumption" does not govern where the parties'mutual intent to thecontraryis demonstrated[citation].A court may properly considerextrinsicevidence of the parties' intent even where the contractuallanguage may seem unambiguous[citation].Accord:ElectricalWorkers Local 803 v. NLRB,126LRRM 2065, 2075 fn. 24 (3d Cir. 1987).It isfor thereasons setforth by theBoard inInter-LakeEngineeringand the court inElectricalWorkersIBEW Local 1395,that Respondent's objection to my re-ceipt of extrinsic evidence relating to the interpretationof article XVI(D)'s retroactivity provision,iswithoutmerit.In order to ascertain the intentof theparties whentheynegotiated articleXVI(D)'s retroactivity provisionand to ascertain whether the parties ascribed a meaningto this provision,other than its plain meaning, I haveconsidered,as set forth hereinafter,the circumstanceswhichresulted in the parties' incorporatingthat provi-sion into their contracts and the collective-bargaininghistory ofthe parties insofar as it involves that provisionand its applicability to negotiations. SOUTHERN CALIFORNIA EDISON CO.219An examinationof theparties'1945 collective-bargain-ing negotiationswhichresulted in articleXVI(D)'s 60-day retroactivity limitation language provides furtherevidence that the parties' intent in using this languagewas to limit retroactivity to 60 days regardless of thelength of negotiations.'As describedin detail supra, thetranscript of those negotiations reveals that when Com-missionerMalcolm suggestedto theparties' negotiatorsthat, as a compromise to full retroactivity and no retro-activity,they include the 60-day retroactivity limitationprovision in their contract,that it was his intent, whichhe expressed to the parties, that the Union be guaranteed60 days of retroactivity,but that if the negotiations con-tinued for more than 60 days past the contract anniversa-ry date, Respondent would not have to pay more thanthe 60 days of retroactivity guaranteed to the Union. Inthis regard,Malcolm proposed to the parties' negotiatorsthat they agree to "limit"retroactivity to 60 days and insupport of this proposal stated,"[i]f your negotiations go... more than 60 days beyond the expiration date, thenyour retroactivity would only be 60 days" and explainedto them that this would have the tendency to compel theparties' negotiators to "get in there and pitch"in orderto conclude the negotiations.Malcolm also told the par-ties' negotiators that if they agreed to a provision provid-ing for full retroactivity or one providing for no retroac-tivitythat either the Union or Respondent would be ac-cused of stalling negotiations,but that "if you [referringto the parties' negotiators]say that any increase in wagesnegotiated would be effective as of the anniversary date,provided-it is not more than 60 days, then you are limit-ed to 60 days," and that this "has a tendency to help [ne-gotiations]move along[and] makes for a very healthysituation."Based upon Commissioner Malcolm's above-describedexplanation to the parties'negotiators for his proposalthat retroactivity be limited to 60 days,the parties musthave realized that by incorporating Malcolm's60-daylimitation provision in the contract that they were notmerelyguaranteeingthe Union 60 days of retroactivity,but were also agreeing that if negotiations went for morethan 60 days past the contractual anniversary date, Re-spondent would not have to pay more than the 60 daysof retroactivity guaranteed to the Union.This conclusionis reinforced by this colloquy between the parties' nego--7 I recognize that during the 1945 contract negotiations the parties dis-cussed the60-day retroactivitylimitation in the contextof art. XVI(C)and it was not until 1953 thatart.XVI(D) was included in the parties'collective-bargaining contracts.However,what the parties said about the60-day retroactivity limitation language while discussingart.XVI(C)during the 1945 contract negotiations and other subsequent contract ne-gotiations is relevant to an evaluation of the parties'intent and purpose inagreeing to include that language as a part of art.XVI(D).This is so forthe following reasons:The language of art.XVI(C)'s 60-day retroactivitylimitation provision is identical to art.XVI(D)'s; the parties have histori-cally treatedart.XVI(C) andart.XVI(D) as one and the same when dis-cussing the 60-day retroactivity limitation language;in 1953 the 60-dayretroactivity limitation language containedin artXVI(C) was simplycarried over to art.XVI(D),apparently without any discussion;and, Mi-chaelMendez,Respondent'smanager of personnel and employee rela-tions,who, dung thetime material was Respondent's principal collec-tive-bargaining negotiator,testified that"the intent and purpose of thesixty day language,"as set forth in art.XVI(C) and art.XVI(D), "wasthe same and is the same."tiators,Kenyon and Keeton,whichtook place immedi-ately after Malcolm's explanation for his proposal:MR.KENYON[Respondent spokesperson]: Inother words, if we argues on this lower line on intoJune or July, we would have 60 days of retroactiv-ity only?MR. KEETON[union spokesperson]: That's right.Ihave considered that when Commissioner Malcolmexplained his proposal to limit retroactivity to 60 days,he made the additional comment:"If youcan't reach anagreement in 120 days,then you can't reach an agree-ment at all."Counsel for the General Counsel argues thisremark indicates that in agreeing to Commissioner Mal-colm's proposal,the parties contemplated that negotia-tions would be concluded no later than 60 days after thecontractual anniversary date.Idisagree.Viewed in con-text this remark and. Commissioner Malcolm's similarremark, ."[i]f you can't negotiate a contract in 120 days,why, youdon't want a contract"cannot be taken literal-ly.Rather it is clear that Malcolm was merely using afigure of speech to indicate to the negotiators that innegotiate an agreement and that because of this it wouldbe ofno practical consequencethathis proposal limitedretroactivity to only 60 days.The record also establishes that the Union'snegotia-tors did not believe that the plain language of the con-tract provision limiting wage retroactivity to 60 days re-gardless of the length of the negotiations had been modi-fied byCommissioner Malcolm's overly optimistic beliefthat this limitation would in all probability never have tobe applied to a situation where negotiations went beyondthe 60-day limitation period.Thus,following the incor-poration in 1945 into the contract of the contract provi-sion limiting wage retroactivity,when the retroactivityissuewas first raised in subsequent negotiations,during1947, the Union's negotiators did not challenge the plainmeaning of the provision.Rather, as I have described indetail supra,theUnion'snegotiators assumed that be-cause of the contract provision which limited retroactiv-ity to 60 days,Respondent was not obligated to paymore than the 60 days of retroactivity when negotiationslasted beyond that 60-day period.I recognize that at notimeduring the 1947 contractnegotiations,when speak-ing about retroactivity,did the Union's negotiators ex-pressly state they understood the provision in the con-tract limiting retroactivity to 60 days meant that retroac-tivitywas limited to 60 days regardless of the length ofthe negotiations. But when the statements made by theUnion's negotiators about retroactivity are examined inthe context in which they were expressed, it is clear thattheir statementswere based upon their understandingthatwhen,in the last contract negotiations, the partiesagreed upon the provision limiting retroactivity to 60days, that it was the intent of the parties to impose the60-day limitation on retroactivity even when negotiationswent beyond the 60-day period.Also relevant in determining the parties'intentwhenthey agreed to include a contract provision limitingwage change retroactivity to 60 days, is the way in 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhich the parties have administered the provision. Asdescribed in detail supra, during numerous negotiationsin the approximately 40 years in which this provision hasbeen included in the parties' contracts,theUnion hassuccessfully bargainedwith Respondent for additionaldays of retroactivity when negotiations went beyond thecontract's 60-day limitation,and during the 1976 contractnegotiations,as described in detail supra, Respondent'sprincipal negotiator conceded that "over the years .. .arrangements have been made. . .that have softenedand otherwise modified the strict requirement [of thecontract provision limiting retroactivityto 60 days]." Onthe.other hand,as described in detail supra,the recordestablishes that during this same 40-year period Respond-ent's negotiators have consistently indicated to the Unionthat Respondent's position with respect to the contract'sretroactivity provision was that its obligation to make anegotiated pay raise retroactive was limited to no morethan 60 days and that while it was willing to waive the60-day limitation imposed by the contract in the interestof reaching an agreement with the Union,that its waiverof the contract limitation should not be construed by theUnionas creating a precedent.Respondent's conduct, inthis respect, was consistent with-the "waivers"provisionincluded in each of the parties'successive collective-bar-gaining contracts which,as set forth in detail supra, ineffect provides that any waiver by either party of thecontract provision limiting retroactivity"does not consti-tute a precedent for any further waiver of such. . .con-dition."In viewof theforegoing circumstances, Re-spondent'svoluntary relinquishment in past negotiationsof its contractual right to insist that wage increase retro-activity be limited to no more than 60 days, does not de-tract from the plain meaning of that contract provisionand the circumstances surrounding the parties'agreementon that provision,which establish it was the parties'intent to limit retroactivity to 60 days,regardless of thelength of negotiations.Ihave also considered the General Counsel's furtherargument that since the Union during past negotiations,prior to the 1986 wage reopener negotiations,successful-ly bargained with Respondent for additional days of ret-roactivity when negotiations went beyond the contract's60-day limitation,that Respondent during the 1986 wagereopener negotiations was "equitably estopped-from as-serting a right which it has so consistently ignored in thepast."The evidence is insufficient to support such atheory. As I have already noted, while prior to the 1986wage reopener negotiations,theUnion on many occa-sions successfully bargained with Respondent for addi-tional days of retroactivity when the negotiations wentbeyond the contract's 60-day limit, Respondent at thesame time consistently indicated to the Union that de-spite its conduct it believed its obligation to make a ne-gotiated pay raise retroactive was. limited to no morethan 60 days and that although it was willing to waivethe contract's 60-day limit for the sake of reaching anagreement,the Union should not consider Respondent'swaiver of the contractual retroactivity limitation as set-ting a precedent.In view of this and because, as de-scribed supra, the parties' contracts have always includeda waiver provision which in effect alerted the Union thatitcould not treat Respondent's past conduct as a prece-dentfor the1986 wage reopener negotiations,the doc-trine of equitable estoppel is not applicable to this case.Furthermore, it would be particularly inappropriate toinvoke the doctrine of equitable estoppel because longbefore the start of the 1986 wage reopener negotiations,the Union was placed on notice by Respondent that Re-spondent intended during that negotiation to adhere tothe contract provision which limited the retroactivity ofany negotiated wage increase to no more than 60 days.As described in detail supra, during the 1980 contract ne-gotiations Respondent informed the Union it would notgrant wage retroactivity beyond 1 July 1980; even if ne-gotiationswent beyond that date.Respondent also ex-plained to the Union that this was being done pursuanttoRespondent's recently adopted plan to shorten theparties'contract and wage reopener negotiations bygradually rolling back retroactivity 1 month during thesubsequent successive contract and wage reopener nego-tiations.As a matter of fact, during the subsequent con-tract and wage reopener negotiations Respondent imple-mented and acted consistently with its announced rollback programand periodicallyremindedthe Union thatitwas in the process of implementing that program.During the 1983 wage reopener negotiations Respondentreminded the Union it was in the process of moving backthe retroactivity date to the contractual 60-daylimita-tion.And during the 1984 contract negotiations Re-spondent advised the Union that pursuant to Respond-ent'sprogram of gradually rolling back retroactivityuntil the terms of the contract's 60-day limitation werecomplied with, that Respondent did not intend to agreeto retroactivity past 1 April 1984, 1 month beyond thecontract's 60-day retroactivity date, even if negotiationswent beyond 1 April. Thus, long before the 1986 wagereopener negotiations, the Union had been placed onnotice that during the 1986 reopener negotiations Re-spondent intended to adhere to the provision in the par-ties' contract which limited retroactivity to 60 days re-gardless of the length of negotiations.So, it should nothave been a surprise to the Union when immediatelyprior to the start of the 1986 wage reopener negotiationsRespondent notified it that this was the year Respondentintended to adhere to the contract provision limiting ret-roactivity to 60 days regardless of the length of negotia-tions.This circumstance plus the circumstances discussedpreviously have persuaded me that this case is not an ap-propriate one for the application of the doctrine of equi-table estoppel.Lastly, in determining the parties'intent in negotiatingthe contract provisions which limit the retroactivity ofnegotiated wage changes to 60 days, I have consideredthat during the contract negotiations of 1980, 1982, and1984,which were conducted contemporaneously withRespondent's announced decision to gradually roll backretroactivity until the terms of the contractual retroactiv-ity provisions were complied with, the Union proposedto delete those provisions and in their place proposedthat negotiated wage changes be made fully retroactivewhenever reached.As I have described in detail supra,when it made these proposals,the Union acknowledged SOUTHERN CALIFORNIA EDISON CO.that the contract's retroactivity provisions"limited" ret-roactivityto 60 days,and during the 1984 contract nego-tiations the Union's principal negotiator,as described indetail supra, admittedthat one ofthe reasonsthe Unionwas proposing to substitute full retroactivityfor the 60-day limitation was in response to Respondent's intention,as expressedby its "roll backplan," to adhereto the 60-day limitation prescribedby the currentcontract. Underthese circumstances the Union's proposals in 1980, 1982,and 1984 to delete the contract provisions which limitedretroactivity to 60 days, reinforces the inference drawnfrom the plain meaning of those provisions and the cir-cumstances surrounding.the negotiationof those provi-sions, that it was the parties'intent that those provisionslimit retroactivity to no more than 60 days regardless ofthe lengthof thenegotiations.Considering the plain and unambiguous language of ar-ticleXVI(D)'sretroactivity provision;considering thecontract negotiationswhichresulted in the parties' agree-ing to the retroactivity provision;considering the parties'history in administeringthe retroactivityprovision; con-sidering the Union'sunsuccessful efforts in 1980, 1982,and 1984 to delete the retroactivity provision from thecontract;for the reasonsset forth previously,when all ofthese considerations are viewed in their totality, they es-tablish the parties' intent in agreeing to articleXVI(D)'sretroactivity provision was to limit retroactivity to nomore than 60 days regardlessof thelengthof thenegoti-ations.8This constitutes clear and unmistakable evidencethatwhen the Union agreed to include this provision inits contract with Respondent that it intentionally yieldedits statutory right to bargain about retroactivity beyondthe 60-day period providedfor bythe contract.Ihave considered that articleXVI(D)does notex-presslystateRespondent was not obligated to bargainwiththe Union aboutretroactivityif negotiations wentbeyond the60-daylimitations set by articleXVI(D)'s ret-roactivityprovision.Ihave also considered it was notuntil the 1986 reopener negotiations that Respondentex-presslystatedthat the contract's retroactivity provisiongave Respondent the right to refuse to bargain about ret-roactivity if negotiations went beyond the 60-day limita-tionset by thecontract. However, as I have found supra,the parties'intent in negotiating articleXVI(D)'s retroac-tivity provision was to limit Respondent's obligation topay retroactivity to only60 days, regardless of thelength of negotiations.In these circumstances, it wouldhave been superfluous for articleXVI(D),or the partiesin their discussion about the applicabilityof that provi-sion,to have specifically mentioned Respondent wasprivileged not to bargain with the Union concerning thesubject ofpost-60-dayretroactivity.In other words, it isperfectlyclear that the parties' agreement that Respond-ent was obligatedto payno more than 60 days of retro-activity, even though negotiations wentbeyondthose 60days, encompassesthe furtheragreement that Respond-B In the alternative,I find that the parties' collective-bargaining histo-ry, includingthe negotiationswhich resulted in the disputed retroactivityprovision and the parties' history ofadministeringthat provision, doesnot establishthat the parties ascribed ameaning tothat provision, otherthan its plain meaning,which is tolimitwageretroactivity to no morethan 60 daysregardlessof the length of the negotiations.221ent was privileged to refuse to bargain further about thissubject-the subject of retroactivity pay for more than60 days-which had already been settled by the parties'agreement.Based on the foregoing,I find thatwhen Respondent-during the 1986 wage reopener negotiations refused tobargainwith the Union about the retroactivity of itswage increase offer,that Respondent did not violate Sec-tion 8(a)(5) and(1) of the Act, because the Union hadwaived its statutory right to bargain about retroactivity.9I therefore shall recommend that this complaint allega-tion be dismissed.2.Respondent unilaterally raises thewages of theUnion-represented employeesOn 31 July1986,after itswage reopener negotiationswith the Unionreached impasse,10Respondent imple-mented itsfinalwage offerand grantedthe Union-repre-sented employees an across-the-board pay raise and didthis unilaterallywithoutthe consentof the Union. Thewage reopener negotiationswere conducted during thetermof theparties' 1984 agreement pursuantto the con-tractual wage reopenerprovision, article XVI(D), whichprovidedin substancethat upon proper notice eitherpartyto the agreementcouldreopen the agreementduring midterm for the purposeof negotiating a generalacross-the-boardwage change.CitingRobert A. Barnes, Inc.,268 NLRB 343 (1983),andKCW Furniture Co.,247 NLRB 541 (1980), the Gen-eralCounseland the Union contend thatRespondent'sunilateral change in the employees'wages violated Sec-tion 8(a)(5) and(1) of the Act,because during the 1986wage reopener negotiations the Respondenthad no rightto unilaterally change thewages of the Union-represent-ed employees,evenafter an impasse in negotiations, inas-muchas such unilateralconduct constituteda modifica-tion of theparties' existingcollective-bargaining con-tract, the 1984 Agreement, therebyviolating Section 8(d)of the Act.During the termof the collective-bargainingcontractwhich hadautomatically renewed itself, the employer inKCW Furnitureunilaterally implemented its final con-tractproposal after having negotiated to an impasse. Theexistingcollective-bargaining contract in that case didnot contain a provision allowingthe partiesto reopen ne-gotiationsduring thetermof the contractand the negoti-B CitingNCRCorp,271NLRB1212 (1984),andVickers, Inc.,153NLRB561, 570(1965), and their progeny,Respondent argues that it didnot violatetheAct byrefusing to bargain about wage retroactivityduring the 1986 wage reopener negotiations, because it had a sound andreasonable basis for concluding its refusal to bargain about retroactivitywas privileged by art.XVI(D)'sprovision limiting retroactivity to 60days.I agree Respondent had a sound and reasonable basis for reachingthat conclusion. This does not,however, answer the essential questionposed by this case, which is whether by virtue of agreeing to art.XVI(D)'s retroactivity provision,the Union waived its statutory right tobargain about retroactivity.SeeSouthernCaliforniaEdisonCo.,284NLRB1205 fn.1 (1987) (Chairman Dotson dissenting).10 The General Counsel's and the Union's contention that the negotia-tions had not reached a valid impasse because of Respondent's refusal tobargain about retroactivity is without ment.As I have found supra, Re-spondent's refusal to bargain about retroactivity was not an unfair laborpractice. 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDationswere not conducted pursuant to such a provisionor agreement. InRobert A. Barnes,the facts were identi-cal, and the administrative law judge, whose opinion wasadopted by the Board, found that the employer's unilat-eral conduct violated Section8(a)(5) and(1) of the Actbased upon the Board's reasoninginKCW Furniture.Inconcluding inKCW Furniturethat the employer's unilat-eral conduct violated the Act, the Board reasoned as fol-lows:Having found that the contract automatically re-newed itself on April 1, we find that Respondenthad no right to make unilateral changes in that con-tract after "impasse" was reached in the bargainingfor a new contract. It is well established that an em-ployer is precluded from modifying a contractwhichis ineffect,without the consent of the union.Although an employer may unilaterally institutechanges when an impasse occurs during the negotia-tions for an initial bargaining agreement or follow-ing the expiration date of an expiring contract, theemployer may not do so when, as here, the contracthas not terminated. Accordingly, we find that Re-spondent violated Section 8(a)(5) and (1) of the Actby unilaterally instituting terms and conditions ofemployment inconsistent with the existing collec-tive-bargaining agreement.Respondent takes the position that when, as here,wages are reopened for negotiations pursuant to a con-tractual reopener provision, the employer is free to im-plement its finalwage offer after negotiations havereached impasse. Respondent relies uponHerman Bros,Inc.,273NLRB 124 fn. 1 (1984), andKelly-GoodwinHardwood Co.,269 NLRB 33, 38 fn. 25 (1984), where, asdictum, Chairman Dotson and then-Member Hunter indi-cated if they were faced with such a case they wouldhold that if a collective-bargaining agreement containeda midterm, wage reopener provision, the employer may,absent any indication in the contract to the contrary, uni-laterallymodify wages following a genuine impasse innegotiations.Respondent argues thatRobert A. BarnesandKCW Furnitureare inapposite because in those casesthe employers'unilateralconduct did not occur in thecontext of a contract reopener provision. For the reasonsset forth below, I agree with Respondent.InRobert A. BarnesandKCW Furniturethe Board'sconclusion that the employers there violated Section8(a)(5) and (1) of the Act by unilaterally changing theemployees' terms and conditions of employment wasbased upon the legal theory that where there is no re-opener provision in the parties' contract, an employerviolates Section 8(d) of the Act and thus also violatesSection 8(a)(5) of the Act, by modifyinga termof a col-lective-bargainingagreement governing a mandatorysubject ofbargaining,without obtaining the consent ofthe union or complying with the statutory notice andwaiting period requirements.ChemicalWorkers v. Pitts-burgh Plate Glass,404 U.S. 157, 159, 183-188 (1971),citingwith approvalNLRB v. Scam Instrument Corp.,394 F.2d 884, 886-887 (7th Cir. 1986). However, Section8(d) insofar as it prohibits either party to a collective-bargaining contract, from individually terminating ormodifying the contract during its effective term, by itsexpress language indicates that when, as here, midtermnegotiations commence pursuant to a contractual reopen-er provision, that the employer is privileged to imple-ment its final offer after a genuine bargaining impasse.Thus, Section 8(d) provides in pertinent part that neitherparty to the agreement shall be required "to discuss oragree to any modification of the terms and conditionscontained in a contract for a fixed period,if such modifi-cation is to become effective before such terms and condi-tions can be reopened under the provisions of the contract."(Emphasis added.) The clear implication of thislanguageis that a party to a contract is required to negotiate theproposedmodificationof an exiting contract, evenduring that contract's term, when the modification isbeing proposed in connection with negotiations beingheld pursuant to a contractual wage reopener provision.It therefore logically follows, if the parties to such nego-tiations reach a bargaining impasse, that the well-estab-lished legal principle that the employer is privilegedunder such circumstances to unilaterally institute its lastoffer, is applicable.Furthermore, when a collective-bargaining contract in-cludes a midterm wage reopener provision and followinga genuine impasse in the negotiations conducted pursuantto that provision, the employer unilaterally implementsits last offer, the employer's unilateral conduct is consist-ent with Section 8(d)'s underlying purpose. In this regardSection 8(d) of the Act, which defines the obligation tobargain, is intended to stabilize the agreed-upon condi-tions of employment during the term of a collective-bar-gainingcontract.Steelworkers v.Gulf Navigation,363U.S. 574 fn. 3, 578 (1960);NLRB v. General Electric Co.,418 F.2d 736, 747 (2d Cir. 1969). Here, when the partiesagreed to include a midterm wage reopener provision inthe 1984 Agreement, they did so with the understandingand expectation that during the term of that agreementthe contractual wage rates would be modified by the Re-spondent pursuant to midterm wage reopener negotia-tions.Therefore, under the circumstances of this case,Respondent's midterm, change in the employees' wageswas in perfect harmony with Section 8(d)'s purpose ofstabilizing agreed-upon conditions of employment for theterm of an existing collective-bargaining contract.It is for all of the foregoing reasons that I shall recom-mend the dismissal of the complaint insofar asitallegesRespondent violated Section 8(a)(5) and (1) and Section8(d) of the Act, by unilaterally changing the wages ofthe Union-represented employees.On these findings of fact andconclusionsof law 'andon the entire record, I issue the following recommend-edllORDER'The complaintis dismissedin its entirety.'r If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as providedin Sec 102.48 of theRules,be adopted by theBoard andallobjections to them shallbe deemed waived for all pur-poses